In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-16-00222-CR
                                 No. 07-16-00223-CR
                             ________________________


                         TRAFTON RODGERS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 140th District Court
                                 Lubbock County, Texas
                       Trial Court No. 2016-409,230 (Counts I & II)
                          Honorable Jim Bob Darnell, Presiding


                                    February 13, 2019

               ORDER DENYING MOTION FOR REHEARING
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is an extensive thirty-seven page letter from Appellant,

Trafton Rodgers, complaining of matters he contends this court was “not privy to” when

we affirmed his convictions on two counts of aggravated assault by threat with a deadly
weapon.1 See Rodgers v. State, Nos. 07-16-00222-CR, 07-16-00223-CR, 2018 Tex.

App. LEXIS 10105 (Tex. App.—Amarillo Dec. 7, 2018, no pet. h.) (mem. op., not

designated for publication). Significant portions of that letter consist of “parts of [a]

transcript not presented to the Seventh Court of Appeals” which Appellant contends

support his claim of ineffective assistance of counsel—an issue raised on direct appeal.

In the interest of justice, we liberally construe Appellant’s filing to be a motion for rehearing

filed pursuant to Rule 49.1 of the Texas Rules of Appellate Procedure, and remaining

convinced that our original disposition was correct, we deny that motion with these

additional comments.


        The relationship between Appellant and the victims of the offenses for which he

was convicted has a long and strained history, as more fully set forth in our original

opinion. Appellant contends his counsel was ineffective in conveying his explanation of

the events leading to his convictions as a circumstance of self-defense and/or defense of

a third party. While we considered and rejected that claim on direct appeal, Appellant

now contends our understanding of the issue was impaired by the lack of certain

information relevant to that claim. By his letter-motion, he seeks to provide us that

information. Due process and the rules of appellate procedure mandate that we not

consider matters outside the record for purposes of our decision making.


        As we said in our original opinion, a direct appeal is usually an inadequate vehicle

for raising a claim of ineffective assistance because the record is generally undeveloped



        1 TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2011). An offense under this section is a second

degree felony.


                                                   2
and cannot adequately reflect counsel’s trial strategy. Rylander v. State, 101 S.W.3d
107, 110-11 (Tex. Crim. App. 2003). Therefore, the proper procedure for raising a claim

of ineffective assistance is almost always a habeas corpus proceeding where the record

can be appropriately supplemented. See Aldrich v. State, 104 S.W.3d 890, 896 (Tex.

Crim. App. 2003). See also TEX. CODE CRIM. PROC. ANN. art. 11.072 (West 2015).

Accordingly, Appellant’s motion for rehearing is denied.


      It is so ordered.


                                                Per Curiam



Do not publish.




                                            3